Case 1:12-cv-01138-SLR Document 287 Filed 01/07/20 Page 1 of 1 PagelD #: 15867

OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
DISTRICT OF DELAWARE
John A. Cerino 844 KING STREET
CLERK OF COURT UNIT 18

U.S. COURTHOUSE
WILMINGTON, DELAWARE 19801
(302) 573-6170

December 6, 2019

Stamatios Stamoulis
Stamoulis & Weinblatt LLC
800 N. West Street, Third Floor
Wilmington, DE 19801

(302) 999-1540

Re: 1:12-ev-01138-SLR- Joao Bock Transaction Systems LLC y. Jack Henry & Associates
Inc,

Dear Counsel,

Tam returning to you CD Rom disks (1) containing Multimedia Materials In Support Of
The Parties' Claim Construction Briefing (D.1. 118) pertaining to the above closed case.

The envelope containing the (1) CD ROM(s) is available now for pick-up at the
Clerk’s Office or can be mailed to counsel upon request.

Please call the Clerk’s Office if you would like the CD ROM exhibit(s) mailed. Upon
receiving the mailed exhibit, please acknowledge receipt of exhibit on the copy of this letter by
signing and dating it. You will then return it to the Clerk’s Office in the enclosed envelope.
Thank you.

Sincerely,

John A. Cerino
Clerk of the Court

By:_/s Samantha Miller

Samantha A. Miller
Deputy Clerk

I hereby acknowledge receipt of the above exhibit(s) on / A / ia / a o/ Y

 

 

/sam Signature
